Exhibit 10.21

LICENSE AGREEMENT

This License Agreement (this "Agreement"), dated as of February 18, 2009 (the
"Effective Date"), is made and entered into by and between ZiLOG, Inc., a
Delaware corporation ("ZiLOG"), and Maxim Integrated Products, Inc., a Delaware
corporation ("Maxim").

RECITALS

WHEREAS, ZiLOG and Maxim are parties to that certain Asset Purchase Agreement,
dated as of even date herewith (the "Purchase Agreement"), pursuant to which,
among other things, Maxim is purchasing from ZiLOG certain assets related to the
Sale Business (as defined below), including the Maxim Licensed Patents (as
defined below) and the Maxim Licensed Other IP and Technology (as defined
below);

WHEREAS, in connection with the Purchase Agreement, Maxim desires non-exclusive
licenses under the ZiLOG Licensed Patents (as defined below), the ZiLOG Other
Licensed Patents (as defined below) and the ZiLOG Licensed Other IP and
Technology (as defined below), and ZiLOG desires to grant such non-exclusive
licenses to Maxim on the terms and conditions of this Agreement;

WHEREAS, in connection with the Purchase Agreement, Maxim desires an exclusive
license under the ZiLOG Exclusive Licensed Other IP and Technology (as defined
below), and ZiLOG desires to grant such exclusive license to Maxim on the terms
and conditions of this Agreement;

WHEREAS, ZiLOG desires non-exclusive licenses back under the Maxim Licensed
Patents and the Maxim Licensed Other IP and Technology, and Maxim desires to
grant such non-exclusive licenses back to ZiLOG on the terms and conditions of
this Agreement; and

WHEREAS, pursuant to the Purchase Agreement, the parties have agreed to enter
into this Agreement as of the Closing (as defined in the Purchase Agreement).

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements set forth in this Agreement and the
Purchase Agreement, the parties agree as follows:

--------------------------------------------------------------------------------

AGREEMENT

 I. DEFINITIONS

1.1   "Affiliate" means, with respect to any party, any other Person directly or
indirectly controlling, controlled by or under common control with such party.
As used in this definition, the term "control" (including the terms
"controlling" "controlled by" and "under common control with") means possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

1.2   "Atlas Product Line" means ZiLOG's Zatara® products with all of the
security features disabled.

1.3   "Intellectual Property Rights" means all intellectual property rights and
related priority rights, whether protected, created or arising under the laws of
the United States or any other jurisdiction or under any international
convention, including all (a) patents and patent applications, including all
continuations, divisionals, continuations-in-part, and provisionals and patents
issuing on any of the foregoing, and all reissues, reexaminations,
substitutions, renewals and extensions of any of the foregoing (collectively,
"Patents"), (b) trademarks, service marks, trade names, trade dress, logos,
corporate names and other source or business identifiers, together with the
goodwill associated with any of the foregoing, and all applications,
registrations, renewals and extensions of any of the foregoing (collectively,
"Marks"), (c) Internet domain names, (d) copyrights, works of authorship,
including rights in databases, data collections and moral rights, and all
registrations, applications, renewals, extensions and reversions of any of the
foregoing (collectively, "Copyrights"), (e) mask works and mask sets, and all
applications and registrations of any of the foregoing (collectively, "Mask
Works") and (f) confidential and proprietary information, trade secrets and
non-public discoveries, concepts, ideas, research and development, technology,
know-how, formulae, inventions, compositions, processes, techniques, technical
data and information, procedures, semiconductor device structures (including
gate structures, transistor structures, memory cells or circuitry, vias and
interconnects, isolation structures and protection devices), circuit block
libraries, designs (including circuit designs and layouts), drawings,
specifications, databases, data collections and other information, including
customer lists, supplier lists, pricing and cost information, and business and
marketing plans and proposals, in each case excluding any rights in respect of
any of the foregoing that comprise or are protected by Patents (collectively,
"Trade Secrets").

1.4   "Materials To Be Destroyed" means the specified ZiLOG Exclusive Licensed
Other IP and Technology and other materials set forth on Exhibit I attached
hereto.

1.5   "Maxim Exclusive Field" means the field of developing, making, having
made, using, offering for sale, selling, importing, exporting, distributing
and/or otherwise exploiting any products that include Point of Sale
Functionality and/or Remote Control Functionality.

1.6   "Maxim Improvements" means all modifications, derivative works,
enhancements and improvements to any Intellectual Property Rights and/or
Technology, which modifications,

2

--------------------------------------------------------------------------------



derivative works, enhancements and improvements are created, developed,
discovered and/or conceived by or for Maxim or any of Maxim's Affiliates.

1.7   "Maxim Licensed Patents" means (a) the issued Patents and pending Patent
applications listed on Exhibit A attached hereto, (b) any continuations,
divisionals, continuations-in-part (to the extent entitled to claim priority
from any of the issued Patents or pending Patent applications listed on Exhibit
A attached hereto), provisionals, reissues, reexaminations, substitutions,
renewals and extensions of any of the issued Patents or pending Patent
applications listed on Exhibit A attached hereto and (c) any Patents issuing on
any of the foregoing.

1.8   "Maxim Licensed Products" means (a) the Sale Business Products, (b)
subsequent versions of the Sale Business Products developed by or for Maxim or
any of Maxim's Affiliates (including any enhancements or improvements to the
Sale Business Products that include Point of Sale Functionality and/or Remote
Control Functionality), (c) new products and services created or developed by or
for Maxim or any of Maxim's Affiliates incorporating, based on or derived from
(in whole or in part) any Sale Business Intellectual Property (as defined in the
Purchase Agreement) set forth or described on Schedule 2.1(a)(iii) of the
Purchase Agreement and/or Sale Business Technology (as defined in the Purchase
Agreement) set forth or described on Schedule 2.1(a)(iii) of the Purchase
Agreement that include Point of Sale Functionality and/or Remote Control
Functionality, (d) new products and services created or developed by or for
Maxim or any of Maxim's Affiliates that include Point of Sale Functionality
and/or Remote Control Functionality and (e) any of the foregoing included in
subclauses (a), (b), (c) or (d) combined with any other components, products,
Intellectual Property, Technology or functionality owned by or licensed to Maxim
or any of Maxim's Affiliates, provided that such combined products include Point
of Sale Functionality and/or Remote Control Functionality. For the avoidance of
doubt, any product of Maxim or any of Maxim's Affiliates that does not satisfy
one (1) or more of the foregoing subclauses (a), (b), (c), (d) and (e) shall not
be a Maxim Licensed Product.

1.9   "Maxim Licensed Other IP and Technology" means the Trade Secrets,
Copyrights and Technology that are both (a) included in the P1 Transferred
Assets (as defined in the Purchase Agreement) and (b) listed on Exhibit H
attached hereto.

1.10   "Open Source Deliverables" means the Software identified as Open Source
Deliverables in Exhibit F and Exhibit H hereto.

1.11   "Person" means any individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
any governmental authority.

1.12   "Point of Sale Functionality" means containing (a) one (1) or more
hardware cryptographic engines (such as DES, AES, SHA-1, SHA-2, RSA, ECC, DSA,
or ECDSA) and (b) hardware specifically designed to be capable of detecting and
responding to tamper events (examples of which include temperature fluctuations,
voltage manipulation or external triggers such as switches) without execution by
the main processor.

3

--------------------------------------------------------------------------------



1.13   "Remote Control Functionality" means functionality enabling wireless
control of an electronic appliance using a database of code- sets residing on an
integrated circuit.

1.14   "Sale Business" means the product lines and businesses of ZiLOG and its
Subsidiaries containing Remote Control Functionality or Point-Of-Sale
Functionality (including the business and operations of the Indian Subsidiary
(as defined in the Purchase Agreement)), but excluding (a) devices that may be
adapted for use with multiple applications and embedded in any products, and (b)
ZiLOG's proprietary Crimzon Connects home control products and technology;
provided, however, that none of the foregoing products, devices or technology in
(i) or (ii) above are Sale Business Products, part of the Atlas Product Line or
shall have been designed or enabled for use primarily in remote control or
point-of-sale applications.

1.15   "Sale Business Products" means all products sold, offered for sale,
licensed, under development, distributed or otherwise provided by or for ZiLOG
or any of ZiLOG's Subsidiaries to any third party in the conduct of the Sale
Business as currently conducted, including such products listed on Exhibit B
attached hereto.

1.16   "Software" means all (a) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, (b) databases, libraries and compilations, including
any and all data and collections of data, whether machine readable or otherwise,
(c) descriptions, flow-charts and other work product used to design, plan,
organize and develop any of the foregoing, screens, user interfaces, report
formats, firmware, development tools, templates, menus, buttons and icons and
(d) documentation, including user manuals and other training documentation,
related to any of the foregoing.

1.17   "Subsidiary" means, with respect to a party, any entity of which (a) a
majority of the outstanding share capital, voting securities or other equity
interests are owned, directly or indirectly, by such party or (b) such party is
entitled, directly or indirectly, to appoint a majority of the board of
directors or managers or comparable supervisory body of such entity.

1.18   "Technology" means all Software, information, designs (including circuit
designs and layouts), semiconductor device structures (including gate
structures, transistor structures, memory cells or circuitry, vias and
interconnects, isolation structures and protection devices), circuit block
libraries, formulae, algorithms, procedures, methods, techniques, ideas,
know-how, research and development, technical data, programs, subroutines,
tools, materials, specifications, processes, inventions (whether patentable or
unpatentable and whether or not reduced to practice), apparatus, creations,
improvements and other similar materials, and all recordings, graphs, drawings,
reports, analyses and other writings, and other tangible embodiments of any of
the foregoing, in any form whether or not specifically listed herein.

1.19   "ZiLOG Excluded Products" means any (a) Sale Business Products and (b)
products having Point of Sale Functionality and/or Remote Control Functionality.
For the avoidance of doubt, the parties acknowledge and agree that ZiLOG's
proprietary Crimzon Connects home control products and Technology do not fall
within the meaning of "ZiLOG Excluded Products."

4

--------------------------------------------------------------------------------



1.20   "ZiLOG Exclusive Licensed Other IP and Technology" means the Copyrights
and Technology set forth on Exhibit G attached hereto (and any Trade Secrets
embodied or included therein).

1.21   "ZiLOG Improvements" means all modifications, derivative works,
enhancements and improvements to any Intellectual Property Rights and/or
Technology, which modifications, derivative works, enhancements and improvements
are created, developed, discovered and/or conceived by or for ZiLOG or any of
ZiLOG's Subsidiaries.

1.22   "ZiLOG Licensed Other IP and Technology" means the Trade Secrets,
Copyrights and Technology (excluding any Trade Secrets, Copyrights and
Technology included in the Transferred Assets (as defined in the Purchase
Agreement)) that are (a) owned by ZiLOG or any of ZiLOG's Subsidiaries and (b)
necessary to the conduct of the Sale Business as currently conducted as of the
Effective Date, including the Technology set forth on Exhibit E attached hereto.

1.23   "ZiLOG Licensed Patents" means (a) the issued Patents and pending Patent
applications listed on Exhibit C attached hereto, (b) any continuations,
divisionals, continuations-in-part (to the extent entitled to claim priority
from any of the issued Patents or pending Patent applications listed on Exhibit
C attached hereto), provisionals, reissues, reexaminations, substitutions,
renewals and extensions of any of the issued Patents or pending Patent
applications listed on Exhibit C attached hereto and (c) any Patents issuing on
any of the foregoing.

1.24   "ZiLOG Licensed Products" means any products and/or services that are
proprietary to ZiLOG or any of ZiLOG's Subsidiaries, other than any ZiLOG
Excluded Products.

1.25   "ZiLOG Other Licensed Patents" means (a) the issued Patents and pending
Patent applications listed on Exhibit D attached hereto, (b) any continuations,
divisionals, continuations-in-part (to the extent entitled to claim priority
from any of the issued Patents or pending Patent applications listed on Exhibit
D attached hereto), provisionals, reissues, reexaminations, substitutions,
renewals and extensions of any of the issued Patents or pending Patent
applications listed on Exhibit D attached hereto and (c) any Patents issuing on
any of the foregoing.

1.26   "ZiLOG Retained Business" means the business and product lines of ZiLOG
and ZiLOG's Subsidiaries, excluding the Sale Business and the Sale Business
Products.

LICENSE GRANTS TO MAXIM



2.1    License Under the ZiLOG Licensed Patents. Subject to the terms and
conditions of this Agreement and the Purchase Agreement, ZiLOG grants to Maxim
and Maxim's Affiliates a non-exclusive, worldwide, royalty-free, fully paid-up,
perpetual, irrevocable, non- transferable (subject to Section 10.1(b) below)
license, without the right to sublicense (except as expressly provided in
Section 2.4 below), under the ZiLOG Licensed Patents, to make, have made (solely
for Maxim or any of Maxim's Affiliates), use, offer to sell, sell, import,
export, distribute (through multiple tiers of distribution to end users and
customers) and otherwise exploit any

5

--------------------------------------------------------------------------------



proprietary products or services of Maxim or any of Maxim's Affiliates
(including any Maxim Licensed Products).

2.2    License Under the ZiLOG Other Licensed Patents. Subject to the terms and
conditions of this Agreement and the Purchase Agreement, ZiLOG grants to Maxim
and Maxim's Affiliates a non-exclusive, worldwide, royalty-free, fully paid-up,
perpetual, irrevocable, non-transferable (subject to Section 10.1(b) below)
license, without the right to sublicense (except as expressly provided in
Section 2.4 below), under the ZiLOG Other Licensed Patents, to make, have made
(solely for Maxim or any of Maxim's Affiliates), use, offer to sell, sell,
import, export, distribute (through multiple tiers of distribution to end users
and customers) and otherwise exploit any Maxim Licensed Products.

2.3    Licenses Under the ZiLOG Licensed Other IP and Technology.

Non-Exclusive License. Subject to the terms and conditions of this Agreement and
the Purchase Agreement, ZiLOG grants to Maxim and Maxim's Affiliates a
non-exclusive, worldwide, royalty-free, fully paid-up, perpetual, irrevocable,
non-transferable (subject to Section 10.1(b) below) license, without the right
to sublicense (except as expressly provided in Section 2.4 below), under ZiLOG's
Intellectual Property Rights in and to the ZiLOG Licensed Other IP and
Technology, to use, reproduce, modify, create derivative works of, perform,
display and (subject to the restrictions set forth in Section 2.3(c) below)
otherwise exploit any of the ZiLOG Licensed Other IP and Technology solely in
connection with Maxim's or any of Maxim's Affiliates' development, making,
having made (solely for Maxim or any of Maxim's Affiliates), use, offer for
sale, sale, importing, exporting, distribution and other exploitation of any
Maxim Licensed Products.

Exclusive License. Subject to the terms and conditions of this Agreement and the
Purchase Agreement, ZiLOG grants to Maxim and Maxim's Affiliates a worldwide,
royalty-free, fully paid-up, perpetual, irrevocable, sublicensable,
non-transferable (subject to Section 10.1(b) below) exclusive license within the
Maxim Exclusive Field, under ZiLOG's Intellectual Property Rights in and to the
ZiLOG Exclusive Licensed Other IP and Technology, to use, reproduce, modify,
create derivative works of, perform, display and otherwise exploit any of the
ZiLOG Exclusive Licensed Other IP and Technology solely in connection with
Maxim's or any of Maxim's Affiliates' development, making, having made (solely
for Maxim or any of Maxim's Affiliates), use, offer for sale, sale, importing,
exporting, distribution and/or other exploitation of any Maxim Licensed
Products. ZiLOG agrees that neither ZiLOG nor any of ZiLOG's Affiliates shall,
and that neither ZiLOG nor any of ZiLOG's Affiliates shall grant any license or
other right to any third party to (or grant any covenant not to sue to any third
party that enables or allows such third party to), use, reproduce, modify,
create derivative works of, perform, display or otherwise exploit any ZiLOG
Exclusive Licensed Other IP and Technology in any manner in the Maxim Exclusive
Field. ZiLOG shall ensure that its Affiliates comply with the immediately
foregoing sentence.

Restriction. None of Maxim or Maxim's Affiliates shall provide the source code
for the ZDS II Software (version 4.11) included in the ZiLOG Licensed Other IP
and Technology to any third party without ZiLOG's prior written consent except
in connection

6

--------------------------------------------------------------------------------



with the development of any Maxim Licensed Products on behalf of Maxim or any of
Maxim's Affiliates as provided in Section 2.4 below.

Destruction of Materials. At any time after the Effective Date, upon any written
request by Maxim to ZiLOG (pursuant to Section 10.11 below), ZiLOG shall, and
shall cause all of its Affiliates to, promptly destroy all copies of the
Materials To Be Destroyed specified by Maxim in such request and in ZiLOG's (or
any of its Affiliates') possession or control. With respect to each such
request, ZiLOG shall provide Maxim (pursuant to Section 10.11 below) with
written certification of such destruction signed by an officer of ZiLOG within
three (3) business days after such destruction. If ZiLOG or any of ZiLOG's
Affiliates enters into any merger, acquisition, divestiture, consolidation or
sale of assets with any third party prior to receiving a written request from
Maxim to so destroy all copies of the Materials To Be Destroyed, ZiLOG agrees
that it will not, and will cause its Affiliates not to, disclose, provide or
make available or accessible to such third party any of the Materials To Be
Destroyed. For the avoidance of doubt, with respect to any ZiLOG Licensed
Products that incorporate a portion of any item of the Materials To Be Destroyed
(but not such item of the Materials To Be Destroyed in its entirety), ZiLOG
shall not be obligated under this Section 2.3(d) to destroy such portion as
incorporated into such ZiLOG Licensed Product.

2.4    Sublicense Rights. Maxim and Maxim's Affiliates may (a) grant sublicenses
under the license granted in Section 2.1 above in connection with the
development of any products on behalf of Maxim or any of Maxim's Affiliates, and
(b) grant sublicenses under the license granted in Section 2.2 and Section
2.3(a) above in connection with the development of any Maxim Licensed Products
on behalf of Maxim or any of Maxim's Affiliates, provided that each such
sublicensee shall be bound in writing to confidentiality obligations at least as
restrictive as the confidentiality provisions herein. In addition, with respect
to any Software proprietary to ZiLOG included in the ZiLOG Licensed Other IP and
Technology, Maxim and Maxim's Affiliates may grant sublicenses under the license
granted in Section 2.3(a) above to end users and customers of any Maxim Licensed
Products. Other than as provided above in this Section 2.4, Maxim and Maxim's
Affiliates shall not have the right to grant any sublicenses under Section 2.1,
Section 2.2 or Section 2.3(a) above without ZiLOG's prior written consent. The
foregoing sublicense restrictions shall not apply to the exclusive license
granted to Maxim under Section 2.3(b) above, and Maxim and Maxim's Affiliates
may grant any sublicenses under the license granted in Section 2.3(b) above
without ZiLOG's consent.

2.5    Reservation of Rights by ZiLOG. All rights not expressly granted by ZiLOG
in this Article II are reserved by ZiLOG. Without limiting the generality of the
foregoing sentence, the parties acknowledge and agree that (a) nothing in this
Agreement shall be construed or interpreted as a grant, by implication or
otherwise, of any license to Maxim or any of Maxim's Affiliates other than the
licenses set forth in Section 2.1, Section 2.2 and Section 2.3 above and (b)
ZiLOG grants no licenses or rights to Maxim or any of Maxim's Affiliates under
this Agreement with respect to any ZiLOG Improvements created, developed,
discovered and/or conceived after the Effective Date.

LICENSE GRANTS TO ZILOG



7

--------------------------------------------------------------------------------



3.1    License Under the Maxim Licensed Patents. Subject to the terms and
conditions of this Agreement and the Purchase Agreement, Maxim grants to ZiLOG
and ZiLOG's Subsidiaries a non-exclusive, worldwide, royalty-free, fully
paid-up, perpetual, irrevocable, non- transferable (subject to Section 10.1(a)
below) license, without the right to sublicense (except as expressly provided in
Section 3.3 below), under the Maxim Licensed Patents, to make, have made (solely
for ZiLOG or any of ZiLOG's Subsidiaries), use, offer to sell, sell, import,
export, distribute (through multiple tiers of distribution to end users and
customers) and otherwise exploit any ZiLOG Licensed Products.

3.2    License Under the Maxim Licensed Other IP and Technology.

 a. Subject to the terms and conditions of this Agreement (including Section
    2.3(d)) and the Purchase Agreement, Maxim grants to ZiLOG and ZiLOG's
    Subsidiaries a non-exclusive, worldwide, royalty-free, fully paid-up,
    perpetual, irrevocable, non-transferable (subject to Section 10.1(a) below)
    license, without the right to sublicense (except as expressly provided in
    Section 3.3 below), under Maxim's Intellectual Property Rights in and to the
    Maxim Licensed Other IP and Technology, to use, reproduce, modify, create
    derivative works of, perform, display and (subject to the restrictions set
    forth in Section 3.2(b) below) otherwise exploit any of the Maxim Licensed
    Other IP and Technology in connection with the development, making, having
    made (solely for ZiLOG or any of ZiLOG's Subsidiaries), use, offer for sale,
    sale, importing, exporting, distribution (through multiple tiers of
    distribution to end users and customers) and other exploitation by ZiLOG or
    any of ZiLOG's Subsidiaries of any ZiLOG Licensed Products.
    
    

 b. None of ZiLOG or ZiLOG's Subsidiaries shall provide the source code of any
    Software included in the Maxim Licensed Other IP and Technology to any third
    party without Maxim's prior written consent except in connection with the
    development of any ZiLOG Licensed Products on behalf of ZiLOG or any of
    ZiLOG's Subsidiaries as provided in Section 3.3 below.
    
    

3.3    Sublicense Rights. ZiLOG and ZiLOG's Subsidiaries may (a) grant
sublicenses under the license granted in Section 3.1 above in connection with
the development of any ZiLOG Licensed Products on behalf of ZiLOG or any of
ZiLOG's Subsidiaries and (b) grant sublicenses under the license granted in
Section 3.2(a) above in connection with the development of any ZiLOG Licensed
Products on behalf of ZiLOG or any of ZiLOG's Subsidiaries, provided that each
such sublicensee shall be bound in writing to confidentiality obligations at
least as restrictive as the confidentiality provisions herein. In addition, with
respect to any Software proprietary to Maxim and included in the POS Software,
POS Application Notes and POS Dev Kits Schematics items of the Maxim Licensed
Other IP and Technology, ZiLOG and ZiLOG's Subsidiaries may grant sublicenses
under the license granted in Section 3.2 above to end users and customers of any
ZiLOG Licensed Products to use such Software in source and/or object code form
(unless otherwise specified in Exhibit H) and solely in connection with such
ZiLOG Licensed Products (and not on a standalone basis). Other than as provided
above in this Section 3.3, ZiLOG and ZiLOG's Subsidiaries shall not have the
right to grant any sublicenses under Section 3.1 or Section 3.2 above without
Maxim's prior written consent.

8

--------------------------------------------------------------------------------



3.4    Reservation of Rights by Maxim. All rights not expressly granted by Maxim
in this Article III are reserved by Maxim. Without limiting the generality of
the foregoing sentence, the parties acknowledge and agree that (a) nothing in
this Agreement shall be construed or interpreted as a grant, by implication or
otherwise, of any license to ZiLOG or any of ZiLOG's Subsidiaries other than the
licenses set forth in Section 3.1 and Section 3.2 above and (b) Maxim grants no
licenses or rights to ZiLOG or any of ZiLOG's Subsidiaries under this Agreement
with respect to any Maxim Improvements created, developed, discovered and/or
conceived after the Effective Date.

OWNERSHIP



4.1    Ownership by ZiLOG. As between the parties, subject to the licenses
granted by ZiLOG to Maxim under Section 2.1, Section 2.2 and Section 2.3 above,
ZiLOG owns all right, title and interest in and to (a) the ZiLOG Licensed
Patents and all ZiLOG Improvements thereto, (b) the ZiLOG Other Licensed Patents
and all ZiLOG Improvements thereto, (c) the ZiLOG Licensed Other IP and
Technology and all ZiLOG Improvements thereto, (d) the ZiLOG Exclusive Licensed
Other IP and Technology and all ZiLOG Improvements thereto and (e) subject to
Maxim's ownership of the underlying Maxim Licensed Patents and Maxim Licensed
Other IP and Technology, any ZiLOG Improvements of or to any of the Maxim
Licensed Patents and/or Maxim Licensed Other IP and Technology.

4.2    Ownership by Maxim. As between the parties, subject to the licenses
granted by Maxim to ZiLOG under Section 3.1 and Section 3.2 above, Maxim owns
all right, title and interest in and to (a) the Maxim Licensed Patents and all
Maxim Improvements thereto, (b) the Maxim Licensed Other IP and Technology and
all Maxim Improvements thereto and (c) subject to ZiLOG's ownership of the
underlying ZiLOG Licensed Patents, ZiLOG Other Licensed Patents, ZiLOG Licensed
Other IP and Technology and ZiLOG Exclusive Licensed Other IP and Technology,
any Maxim Improvements of or to any of the ZiLOG Licensed Patents, ZiLOG Other
Licensed Patents, ZiLOG Licensed Other IP and Technology and/or ZiLOG Exclusive
Licensed Other IP and Technology.

4.3    No Limitations. For the avoidance of doubt, subject to Section 2.3(b)
above, nothing in this Article IV shall be construed as limiting the right of
either party hereto to license, develop, improve upon or otherwise exploit any
Intellectual Property Rights or Technology that are owned by such party and
licensed hereunder to the other party.

COVENANTS NOT TO CHALLENGE



5.1    Covenant Not to Challenge by Maxim. Maxim covenants and agrees, and shall
cause its Affiliates to covenant and agree, not to initiate any legal
proceedings to challenge the validity or enforceability, or ZiLOG's ownership,
of any issued Patent included in the ZiLOG Licensed Patents or the ZiLOG Other
Licensed Patents. For the avoidance of doubt, the foregoing covenant in this
Section 5.1 shall not prevent Maxim or any of Maxim's Affiliates from
challenging the validity or enforceability, or ZiLOG's ownership, of any issued
Patent included in the ZiLOG Licensed Patents or the ZiLOG Other Licensed
Patents in the event that ZiLOG or any of ZiLOG's Affiliates initiates (or
causes or assists any third party to initiate) any legal proceeding against
Maxim or any of Maxim's Affiliates alleging that Maxim or any of Maxim's
Affiliates is infringing any of the ZiLOG Licensed Patents or ZiLOG Other
Licensed Patents and/or is exceeding the scope of the license granted in Section
2.1 and/or Section 2.2 above.

9

--------------------------------------------------------------------------------



5.2    Covenant Not to Challenge by ZiLOG. ZiLOG covenants and agrees, and shall
cause its Affiliates to covenant and agree, not to initiate any legal
proceedings to challenge the validity or enforceability, or Maxim's ownership,
of any issued Patent included in the Maxim Licensed Patents. For the avoidance
of doubt, the foregoing covenant in this Section 5.2 shall not prevent ZiLOG or
any of ZiLOG's Affiliates from challenging the validity or enforceability, or
Maxim's ownership, of any issued Patent included in the Maxim Licensed Patents
in the event that Maxim or any of Maxim's Affiliates initiates (or causes or
assists any third party to initiate) any legal proceeding against ZiLOG or any
of ZiLOG's Affiliates alleging that ZiLOG or any of ZiLOG's Affiliates is
infringing any of the Maxim Licensed Patents and/or is exceeding the scope of
the license granted in Section 3.1 above.

TERM



6.1    Term. The initial term of this Agreement shall commence as of the
Effective Date and shall continue for a period of twenty (20) years, after which
this Agreement shall automatically renew (with no action required by either
party) for successive renewal terms of twenty (20) years each, except that (a)
the license granted by ZiLOG to Maxim under Section 2.1 above with respect to
the ZiLOG Licensed Patents will terminate upon the last-to-expire of the ZiLOG
Licensed Patents, (b) the license granted by ZiLOG to Maxim under Section 2.2
above with respect to the ZiLOG Other Licensed Patents will terminate upon the
last-to-expire of the ZiLOG Other Licensed Patents and (c) the license granted
by Maxim to ZiLOG under Section 3.1 above with respect to the Maxim Licensed
Patents will terminate upon the last-to-expire of the Maxim Licensed Patents.

REPRESENTATIONS AND WARRANTIES



7.1    Mutual Representations and Warranties. Each party represents and warrants
to the other party that (a) it has all requisite power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby, (b) the execution, delivery and
performance of this Agreement has been duly authorized by all requisite
corporate action on the part of such party and (c) this Agreement has been duly
and validly executed and delivered by such party and constitutes legal, valid
and binding obligations of such party enforceable against such party, except as
such enforceability may be limited by bankruptcy, insolvency, moratorium and
other similar applicable laws affecting creditors' rights generally and by
general principles of equity.

7.2    Representations and Warranties by ZiLOG. ZiLOG represents and warrants to
Maxim that ZiLOG has the right to grant each license and other right in Article
II above, and that ZiLOG's grant of each license or other right in Article II
above does not constitute a violation or breach of, or conflict with, any
agreement or obligation to which ZiLOG or any of ZiLOG's Subsidiaries is a party
or by which ZiLOG or any of ZiLOG's Subsidiaries is bound.

10

--------------------------------------------------------------------------------



7.3    Disclaimer of Representations and Warranties. EXCEPT AS EXPRESSLY SET
FORTH IN SECTION 7.1 AND SECTION 7.2 ABOVE AND EXCEPT AS SET FORTH IN THE
PURCHASE AGREEMENT, (a) NEITHER ZILOG NOR MAXIM MAKES ANY REPRESENTATION OR
WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, WITH RESPECT TO ANY SUBJECT MATTER OF
THIS AGREEMENT (INCLUDING THE ZILOG LICENSED PATENTS, THE ZILOG OTHER LICENSED
PATENTS, THE ZILOG LICENSED OTHER IP AND TECHNOLOGY AND THE ZILOG EXCLUSIVE
LICENSED OTHER IP AND TECHNOLOGY (IN THE CASE OF ZILOG) AND THE MAXIM LICENSED
PATENTS AND THE MAXIM LICENSED OTHER IP AND TECHNOLOGY (IN THE CASE OF MAXIM)),
(b) ZILOG SPECIFICALLY DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE WITH
RESPECT TO THE ZILOG LICENSED PATENTS, THE ZILOG OTHER LICENSED PATENTS, THE
ZILOG LICENSED OTHER IP AND TECHNOLOGY AND/OR THE ZILOG EXCLUSIVE LICENSED OTHER
IP AND TECHNOLOGY AND (c) MAXIM SPECIFICALLY DISCLAIMS ANY EXPRESS OR IMPLIED
WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE WITH RESPECT TO THE MAXIM LICENSED PATENTS AND/OR THE MAXIM LICENSED
OTHER IP AND TECHNOLOGY.

LIMITATION OF LIABILITY



SUBJECT TO THE TERMS AND CONDITIONS OF THE PURCHASE AGREEMENT, NOTWITHSTANDING
ANYTHING ELSE IN THIS AGREEMENT OR OTHERWISE, IN NO EVENT SHALL ZILOG, MAXIM,
ANY OF ZILOG'S AFFILIATES OR ANY OF MAXIM'S AFFILIATES BE LIABLE WITH RESPECT TO
ANY SUBJECT MATTER OF THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT
LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR ANY (a) CONSEQUENTIAL,
INDIRECT, INCIDENTAL OR SPECIAL DAMAGES OR (b) LOST PROFITS OR LOST BUSINESS, IN
THE CASE OF EACH OF (a) AND (b), EVEN IF THE REMEDIES PROVIDED FOR IN THIS
AGREEMENT FAIL OF THEIR ESSENTIAL PURPOSE AND EVEN IF EITHER PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OR PROBABILITY OF SUCH DAMAGES.

CONFIDENTIALITY



9.1    Confidential Information. "Confidential Information" means any
confidential and proprietary information of a party, including know-how, trade
secrets, algorithms, source code, specifications, methods of processing,
techniques, research, development, inventions (whether or not patentable and
whether or not reduced to practice), data, ideas, concepts, drawings, designs
and schematics. Without limiting the generality of the foregoing, the parties
acknowledge and agree that (a) all ZiLOG Licensed Other IP and Technology and
all unpublished Patent applications included in the ZiLOG Licensed Patents and
ZiLOG Other Licensed Patents are the Confidential Information of ZiLOG and (b)
all Maxim Licensed Other IP and Technology and all unpublished Patent
applications included in the Maxim Licensed Patents are the Confidential

11

--------------------------------------------------------------------------------



Information of Maxim. Notwithstanding any of the foregoing in this Section 9.1,
the parties acknowledge and agree that, as of the Effective Date, all ZiLOG
Exclusive Licensed Other IP and Technology shall for all purposes be deemed and
treated as the Confidential Information of Maxim.

9.2    Confidentiality Obligations. Each party (the "Receiving Party") that
receives or otherwise obtains under this Agreement any Confidential Information
of the other party (the "Disclosing Party") agrees to (a) keep the Disclosing
Party's Confidential Information confidential and not disclose or make available
any of the Disclosing Party's Confidential Information to any third party
without the prior written consent of the Disclosing Party (except in accordance
with subclause (d) or subclause (e) in this Section 9.2 or in accordance with
Section 9.4), (b) use the Disclosing Party's Confidential Information only as
necessary to perform its obligations and exercise its rights under this
Agreement, (c) use at least the same degree of care in keeping the Disclosing
Party's Confidential Information confidential as it uses for its own
Confidential Information of a similar nature (but in no event less than a
reasonable degree of care), (d) limit access to the Disclosing Party's
Confidential Information to its Subsidiaries (if ZiLOG is the Receiving Party)
or Affiliates (if Maxim is the Receiving Party) and its authorized sublicensees
who have a need to access or know such Confidential Information for the purpose
of exercising such Subsidiary's (if ZiLOG is the Receiving Party), Affiliate's
(if Maxim is the Receiving Party) or sublicensee's rights under this Agreement,
provided that such Subsidiary (if ZiLOG is the Receiving Party), Affiliate (if
Maxim is the Receiving Party) or sublicensee (other than any customer or end
user of either party) is bound in writing to confidentiality obligations at
least as protective of the Disclosing Party's Confidential Information as the
confidentiality provisions of this Agreement, and (e) limit access to the
Disclosing Party's Confidential Information to its employees, consultants and
contractors who have a need to access or know such Confidential Information for
the purpose of the Receiving Party's exercise of its rights under this
Agreement, provided that such employees, consultants and contractors are bound
in writing to confidentiality obligations at least as protective of the
Disclosing Party's Confidential Information as the confidentiality provisions of
this Agreement. The parties acknowledge and agree that, for purposes of this
Agreement, the ZiLOG Exclusive Licensed Other IP and Technology shall be deemed
and treated as Confidential Information of Maxim obtained by ZiLOG under this
Agreement. Except as otherwise expressly provided in this Agreement, nothing in
this Agreement is intended to grant to the Receiving Party any rights in or to
any Confidential Information of the Disclosing Party.

9.3    Exceptions. The Receiving Party shall not be obligated under Section 9.2
above with respect to any information the Receiving Party can document (a) is
or, through no improper action or inaction by the Receiving Party or any
Affiliate, employee, sublicensee, consultant, contractor or advisor of the
Receiving Party, becomes generally available and known to the public, (b) was
rightfully in its possession or known by it without any obligation of
confidentiality prior to receipt from the Disclosing Party, (c) was rightfully
disclosed to it without restriction by a third party that, to the Receiving
Party's knowledge, was authorized to make such disclosure, (d) was independently
developed by the Receiving Party without the use of or reference to any
Confidential Information of the Disclosing Party or (e) is disclosed by the
Disclosing Party to a third party without restriction on such third party's
rights to disclose or use the same. Notwithstanding the foregoing in this
Section 9.3, all Confidential Information of ZiLOG or any of ZiLOG's
Subsidiaries existing prior to the Effective Date and included in the

12

--------------------------------------------------------------------------------



Transferred Assets or the ZiLOG Exclusive Licensed Other IP and Technology shall
be deemed the Confidential Information of Maxim, and the exceptions in subclause
(b) and subclause (d) in this Section 9.3 will not be applicable thereto.

9.4    Disclosure Required by Law. In the event the Receiving Party is requested
or required by law, regulation, administrative rule or judicial process to
disclose any Confidential Information of the Disclosing Party, the Receiving
Party shall provide reasonable advance written notice to the Disclosing Party of
such request or requirement so that the Disclosing Party may seek confidential
treatment of such Confidential Information prior to its disclosure (whether
through protective orders or otherwise). If, in the absence of a protective
order, other confidential treatment or waiver under this Agreement, the
Receiving Party is advised by its legal counsel that it is legally required to
disclose such Confidential Information, the Receiving Party may disclose such
Confidential Information without liability under this Article IX; provided,
however, that the Receiving Party exercises commercially reasonable efforts to
obtain reliable assurances that confidential treatment will be accorded any such
Confidential Information prior to its disclosure and discloses only the minimum
amount of such Confidential Information necessary to comply with such legal
requirement.

2.1    Disclosure in Connection with Due Diligence. A party may provide this
Agreement to any third party (subject to appropriate confidentiality
obligations) if required to do so in connection with any diligence for any
actual or potential bona fide business transaction with such third party related
to the subject matter of this Agreement (including an acquisition, divestiture,
merger, consolidation, asset sale, financing or public offering).

MISCELLANEOUS



10.1    Assignment.

Assignment by ZiLOG. ZiLOG may assign this Agreement without the prior written
consent of Maxim only (i) to any Subsidiary of ZiLOG or (ii) in connection with
a merger, acquisition, consolidation, reorganization or sale of all or
substantially all of the assets of ZiLOG (whether by operation of law or
otherwise), in the case of each of (i) and (ii), with written notice of such
assignment to Maxim within thirty (30) days after the effective date of such
assignment. ZiLOG may not otherwise assign this Agreement (or any of its rights
or obligations under this Agreement) without the prior written consent of Maxim,
which consent shall not be unreasonably withheld.

Assignment by Maxim. Maxim may assign this Agreement without the prior written
consent of ZiLOG only (i) to any Affiliate of Maxim or (ii) in connection with a
merger, acquisition, consolidation, reorganization or sale of all or
substantially all of the assets of Maxim (whether by operation of law or
otherwise), in the case of each of (i) and (ii), with written notice of such
assignment to ZiLOG within thirty (30) days after the effective date of such
assignment. Maxim may not otherwise assign this Agreement (or any of its rights
or obligations under this Agreement) without the prior written consent of ZiLOG,
which consent shall not be unreasonably withheld.

13

--------------------------------------------------------------------------------



10.2    Restrictions. The parties understand and acknowledge that the licenses
granted hereunder are not intended to cover contract manufacturing activities
that either party or its Affiliates or Subsidiaries may undertake on behalf of
third parties, or to otherwise enable third parties, to avoid licensing
Intellectual Property Rights from either party hereunder.

10.3    Open Source Deliverables. The ZiLOG Licensed Other IP and Technology and
the Maxim Licensed Other IP and Technology include Open Source Deliverables,
which Open Source Deliverables are subject to the terms and conditions of the
relevant open source license agreement identified (and a copy of which is
included) in Exhibit F attached hereto.

10.4    Export Control. The ZiLOG Licensed Other IP and Technology, the ZiLOG
Exclusive Licensed Other IP and Technology and the Maxim Licensed Other IP and
Technology are subject to U.S. export control laws and regulations, and may be
subject to export or import regulations in other countries. Each party agrees to
comply with applicable U.S. and foreign export control laws and regulations with
respect to the ZiLOG Licensed Other IP and Technology and ZiLOG Exclusive
Licensed Other IP and Technology (in the case of Maxim) and the Maxim Licensed
Other IP and Technology (in the case of ZiLOG).

10.5    Government Restricted Rights. The ZiLOG Licensed Other IP and
Technology, the ZiLOG Exclusive Licensed Other IP and Technology and the Maxim
Licensed Other IP and Technology are "Commercial Items(s)" as defined in 48
C.F.R. 2.101, consisting of "Commercial Computer Software" and "Commercial
Computer Software Documentation," as such terms are used in 48 C.F.R. 12.212 or
48 C.F.R. 227.7202, as applicable. Consistent with 48 C.F.R. 12.212 or 48 C.F.R.
227.7202-1 through 227.7202-4, as applicable, the Commercial Computer Software
and Commercial Computer Software Documentation will be licensed to U.S.
Government end users (a) only as Commercial Items and (b) with only those rights
as are granted to all other end users pursuant to the terms and conditions
herein.

10.6    Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

10.7    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to the
conflicts of law rules of such State.

10.8    Jurisdiction; Waiver of Jury Trial. The parties hereto agree that any
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in any federal court in the Northern District of
California or any California state court, in each case located in Santa Clara
County, and each of the parties hereby irrevocably consents to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such proceeding and irrevocably waives, to the fullest extent permitted
by law, any objection that it may now or hereafter have to the laying of the
venue of any such proceeding in any such court or that any such proceeding
brought in any such court has been brought in an inconvenient forum. Process in
any such proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction of any such court. Without limiting the
foregoing, each party agrees that service of process on such party as provided
in Section 10.11 shall be deemed effective service

14

--------------------------------------------------------------------------------



of process on such party. EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY. Notwithstanding the foregoing in this
Section 10.8, each party hereby acknowledges that its breach of this Agreement
(including any breach of Article IX (Confidentiality) or Section 10.1
(Assignment)) may cause irreparable harm and significant injury to the other
party in an amount that may be difficult to ascertain and for which a remedy at
law may be inadequate. Accordingly, each party agrees that, in addition to any
other rights and remedies the other party may have, the non-breaching party
shall have the right to seek injunctive relief in any court of competent
jurisdiction to enforce the terms and conditions of this Agreement.

10.9    Amendment. Except as otherwise permitted herein, this Agreement and its
provisions may be amended, supplemented, changed or modified only by a writing
signed by both parties hereto.

10.10    Waiver. No waiver of any provision of this Agreement shall be effective
unless made in writing and signed by both parties hereto. The waiver by either
party of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach, and no failure by
either party to exercise any right or privilege under this Agreement shall be
deemed a waiver of such party's rights or privileges under this Agreement or
shall be deemed a waiver of such party's rights to exercise the same at any
subsequent time or times. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by applicable
law.

10.11    Notices. All notices, requests and other communications to any party
under this Agreement shall be in writing (including facsimile transmission) and
shall be given,

if to ZiLOG, to:

ZiLOG, Inc.

6800 Santa Teresa Blvd.

San Jose, CA 95119

Attention: Darin Billerbeck

Facsimile No.: (408) 513-1583

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

15

--------------------------------------------------------------------------------



525 University Avenue, Suite 1100

Palo Alto, CA 94301

Attention: Thomas Ivey

Facsimile No.: (650) 470-4570

 

if to Maxim, to:

Maxim Integrated Products, Inc.

120 San Gabriel Drive

Sunnyvale, CA 94086

Attention: Mark Casper

Facsimile No.: (408) 331-1473

with a copy to:

Weil, Gotshal & Manges LLP

201 Redwood Shores Parkway

Redwood Shores, CA 94065

Attention: Craig W. Adas

Facsimile No.: (650) 802-3100

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other party hereto. All such notices, requests
and other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. on a business day in the place
of receipt. Otherwise, any such notice, request or communication shall be deemed
to have been received on the next succeeding business day in the place of
receipt.

10.12    Entire Agreement. This Agreement (including all Exhibits hereto),
together with the Purchase Agreement, constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement and supersedes
all prior agreements and understandings, both oral and written, between the
parties with respect to such subject matter.

10.13    Third Party Beneficiaries. Except as expressly provided in this
Agreement, no provision of this Agreement is intended to confer any rights,
benefits, remedies, obligations or

16

--------------------------------------------------------------------------------



liabilities hereunder upon any person or entity other than the parties hereto
and their respective successors and permitted assigns.

10.14    Independent Contractor; No Authority to Bind Other Party. Each party
hereto is acting as, and shall be considered, an independent contractor, and no
relationship of partnership, joint venture, employment, franchise, agency or
similar arrangement is being created pursuant to or by virtue of this Agreement.
In no event shall either party have any authority to negotiate or enter into any
contract or commitment for or on behalf of, or in the name of, the other party,
or otherwise possess any authority to bind such other party in matters of
contract, indebtedness or otherwise, without the prior written approval in each
instance of such other party. Neither party shall represent itself as having any
such authority, express or implied, from the other party.

10.15    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other governmental
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

10.16    Interpretation. The words "hereof," "herein" and "hereunder" and words
of like import used in this Agreement shall refer to this Agreement as a whole
and not to any particular provision of this Agreement. Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words "include," "includes" or "including" are used in
this Agreement, they shall be deemed to be followed by the words "without
limitation," whether or not they are in fact followed by those words or words of
like import.

10.17    Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

10.18    Headings. The headings in this Agreement are for convenience of
reference only and shall not affect or be utilized in construing or interpreting
this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the Effective Date.



ZILOG, INC.

     

By:

/s/ Darin G. Billerbeck             

 

Name: Darin G. Billerbeck

 

Title: President & CEO

   

MAXIM INTEGRATED PRODUCTS, INC.

     

By:

/s/ Mark Casper             

 

Name: Mark Casper

 

Title: Associate General Counsel, Secretary



 

 

 

 

 

 